Title: To Thomas Jefferson from Robert Granger, 25 March 1806
From: Granger, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington March 25th. 1806—
                        
                        Permit me to address a few lines to you, in which I am under the disagreeable necessity of applying to the
                            humanity of some Gentleman for a little pecuniary Aid and assistance; being at time, upwards of five hundred miles, from
                            home; and on my return to that home; I have been to the westward in the persuit of some Lands which fell to my Lot, for
                            service in the revolutionary Army, and am unfortunately confined in this place with sickness; and only wish to be enabled
                            to return to that in which I shall find relief, which is in upper part of Connecticut— 
                  I am Sir, Your most Obedient humble
                            Servt.
                        
                            Robert Granger
                            
                        
                    